Order filed October 26, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00632-CV
                                    ____________

                            ALI YAZDCHI, Appellant

                                          V.

           TD AMERITRADE AND WILLIAM E. RYAN, Appellees


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-74155

                                      ORDER

      This is an appeal from an order signed May 2, 2017, granting appellee TD
Ameritrade’s motion for summary judgment. Appellant filed a notice of appeal on
July 31, 2017. This court found appellant indigent for purposes of the appellate filing
fee on October 5, 2017. Appellant also filed a statement of inability to afford
payment of court costs in the trial court on October 5, 2017.

       “A party who files a Statement of Inability to Afford Payment of Court Costs
cannot be required to pay costs except by order of the court as provided by this rule.”
Tex. R. Civ. P. 145(a). “Costs” includes fees charged by the court reporter for
preparation of the appellate record. Tex. R. Civ. P. 145(c). It appears no contest to
the statement or trial court order regarding the statement has been filed.

      Accordingly, the Harris County District Clerk is directed to file the clerk’s
record by November 27, 2017.

                                   PER CURIAM




                                          2